

116 HR 7657 IH: To amend the Water Resources Development Act of 1996 with respect to anadromous fish habitat and passage, and for other purposes.
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7657IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Ms. Schrier introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Water Resources Development Act of 1996 with respect to anadromous fish habitat and passage, and for other purposes.1.Aquatic ecosystem restoration for anadromous fish(a)Anadromous fish habitat and passageSection 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330) is amended—(1)in subsection (a), by adding at the end the following:(3)Anadromous fish habitat and passage(A)MeasuresA project under this section may include measures to improve habitat or passage for anadromous fish, including—(i)installing fish bypass structures on small water diversions;(ii)modifying tide gates; and(iii)restoring or reconnecting floodplains and wetlands that are important for anadromous fish habitat or passage.(B)BenefitsA project that includes measures under this paragraph shall be formulated to maximize benefits for the anadromous fish species benefitted by the project.; and(2)by adding at the end the following:(g)PrioritizationThe Secretary shall give projects that include measures described in subsection (a)(3) equal priority for implementation as other projects under this section..